Citation Nr: 1337326	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  13-25 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left knee and leg disability, to include as secondary to a service-connected left ankle sprain with osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1952 to May 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Notably, while the Veteran filed the above claim in March 2012, the rating decision on appeal did not address specifically address that claim.  In fact, the RO did not issue any rating decision in response to the claim on appeal.  However, following the September 2012 rating decision, the Veteran filed a notice of disagreement in which he continued to assert his entitlement to service connection for a left knee and leg condition.  The RO then issued a statement of the case (SOC) for his left knee and leg claim in July 2013, and the Veteran filed a timely substantive appeal in response.

Although the Veteran was not provided a rating decision which specifically addressed the above claim, the Board finds that there is no prejudice resulting from that error.  Not only was the Veteran's claim adjudicated in the July 2013 SOC, but as discussed below, the claim must be remanded for additional development, and will therefore be readjudicated following completion of that development.

A portion of the Veteran's records are contained in the Virtual VA system.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a left knee and/or left leg disability that are aggravated by or the result of his service-connected left ankle condition.  Private treatment records dated September 2012 reflect a diagnosis of a short left leg.  However, the record does not contain an opinion as to whether this condition is related to the Veteran's service-connected left ankle.  Therefore, the Veteran should be afforded a VA examination to address the issue.

As the claim is being remanded, the Veteran's complete VA records should be obtained and associated with the claims file.  The Veteran should also be sent an appropriate VCAA notice letter.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Send the Veteran a VCAA notice letter addressing his claim for service connection for a left knee and leg disability, to include as secondary to a service-connected left ankle sprain with osteoarthritis.   See 38 C.F.R. § 3.310.

2.  Obtain the Veteran's VA treatment records from the Charleston VA treatment facility generated since July 3, 2013 and associate them with the claims file.

3.  Obtain the Veteran's VA treatment records from the New York, New York VA treatment facility dated from May 1955 to October 2010, to include any archived records, and associate them with the claims file.

4.  Thereafter, schedule the Veteran for a VA orthopedic examination.  All indicated tests and studies should be completed.  The claims file must be made available to the examiner for review, and the examiner should indicate in his/her report that the file was reviewed as part of the examination.  After completing the above, the examiner should address the following questions:

a) Please identify all current left knee and left leg disorders.  The examiner should specifically comment as to whether the Veteran has a shortened left leg.

b) Is it at least as likely as not (50 percent or greater probability) that any current left knee and/or left leg disorder had its clinical onset during active service or is related to any in-service disease, event, or injury?

c)  Is it at least as likely as not (50 percent or greater probability) that any current left knee and/or left leg disorder was caused by the Veteran's service-connected left ankle sprain with osteoarthritis, to include any altered gait associated therewith?

d) Is it at least as likely as not (50 percent or greater probability) that any current left knee and/or left leg disorder was aggravated by (i.e. permanently worsened by) the Veteran's service-connected left ankle sprain with osteoarthritis, to include any altered gait associated therewith?

A complete rationale must be provided for all requested opinions.  If the examiner is unable to provide an opinion without resorting to speculation, he/she must state why this is the case.

5.  Following completion of the foregoing, review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2013).

6.  After the requested development has been completed, readjudicate the merits of the Veteran's claim for service connection for a left knee and leg disability based on all the evidence of record, including any additional information and further development obtained as a result of this remand.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



